                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       S.Z., et al.,                                      Case No. 18-cv-04829-LB
                                  12                       Plaintiffs,
Northern District of California
 United States District Court




                                                                                              ORDER APPROVING MINOR’S
                                  13                v.                                        SETTLEMENT
                                  14       DUBLIN UNIFIED SCHOOL DISTRICT,                    Re: ECF No. 47
                                  15                       Defendant.

                                  16

                                  17                                             INTRODUCTION

                                  18         The parties settled this Individuals with Disabilities Education Act lawsuit following a

                                  19   settlement conference with the undersigned. The parties also consented to the undersigned’s

                                  20   jurisdiction over the lawsuit for all purposes.1 Plaintiff Doe Parent,2 as guardian ad litem for minor

                                  21   S.Z., now moves for an order approving the minor’s settlement.3 The motion is unopposed.4 The

                                  22   court can decide the motion without oral argument, N.D. Cal. Civ. L.R. 7-1(b), and grants the

                                  23   motion.

                                  24

                                  25

                                  26
                                       1
                                           Joint Consent – ECF No. 46.
                                       2
                                           The court previously sealed the name of S.Z.’s parent. Order – ECF No. 37.
                                  27   3
                                           Mot. – ECF No. 47.
                                  28   4
                                           Id.

                                       ORDER – No. 18-cv-04829-LB
                                   1                                                 ANALYSIS

                                   2         “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                   3   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                   4   (9th Cir. 2011). “Rule 17(c) provides, in relevant part, that a district court ‘must appoint a

                                   5   guardian ad litem — or issue another appropriate order — to protect a minor or incompetent

                                   6   person who is unrepresented in an action.’” Id. (quoting Fed. R. Civ. P. 17(c)). “In the context of

                                   7   proposed settlements in suits involving minor plaintiffs, this special duty requires a district court

                                   8   to ‘conduct its own inquiry to determine whether the settlement serves the best interests of the

                                   9   minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)).

                                  10         The Ninth Circuit has also made clear that, in cases involving the settlement of federal claims,

                                  11   district courts should “limit the scope of their review to the question whether the net amount

                                  12   distributed to each minor plaintiff in the settlement is fair and reasonable, in light of the facts of
Northern District of California
 United States District Court




                                  13   the case, the minor’s specific claim, and recovery in similar cases,” and should “evaluate the

                                  14   fairness of each minor plaintiff’s net recovery without regard to the proportion of the total

                                  15   settlement value designated for adult co-plaintiffs or plaintiffs’ counsel — whose interests the

                                  16   district court has no special duty to safeguard.” Id. at 1181–82 (citing Dacanay, 573 F.2d at 1078).

                                  17         The settlement terms are as follows. The parties agreed to an Individualized Education Plan

                                  18   (“IEP”) for S.Z. for the 2019–2020 school year, including educational placement and related

                                  19   services.5 The parties additionally agreed that the Dublin Unified School District will pay $25,000

                                  20   to the plaintiffs, in full satisfaction of the plaintiffs’ costs and attorney’s fees incurred on or after

                                  21   August 5, 2016, in connection with due-process requests filed after August 5, 2016 and this action

                                  22   only.6

                                  23         In light of the benefits that S.Z. has received in the litigation, and for the reasons advanced in

                                  24   the motion for approval, the court finds that the settlement is reasonable and that the attorney’s

                                  25   fees are reasonable and appropriate.

                                  26
                                  27   5
                                           Id. at 2 (¶ 4).
                                  28   6
                                           Id. at 2–3 (¶¶ 4, 6).

                                       ORDER – No. 18-cv-04829-LB                           2
                                   1                                         CONCLUSION

                                   2      The court approves the minor’s settlement.

                                   3

                                   4      IT IS SO ORDERED.

                                   5      Dated: August 28, 2019

                                   6                                                   ______________________________________
                                                                                       LAUREL BEELER
                                   7                                                   United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-04829-LB                      3
